Citation Nr: 1313904	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as pain in both arms), to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine L4-5 and L5-S1 with ankylosis of the right sacroiliac joint.

4.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the right knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, and August 2010 rating decisions issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2009 Substantive Appeal which perfected his appeal regarding the issues of entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected disability, entitlement to service connection for bilateral carpal tunnel syndrome (claimed as pain in both arms), to include as secondary to service-connected disability and entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine L4-5 and L5-S1 with ankylosis of the right sacroiliac joint, the Veteran requested a Board hearing at the RO.  In September 2011, the Veteran, responding to a notice letter sent to him by the RO regarding his requested hearing, requested a Board video-conference hearing in-lieu of an in-person Board hearing at the RO.  The Board is aware that in his January 2012 Substantive Appeal which perfected his appeal regarding the issue of entitlement to a rating in excess of 20 percent for residuals of fracture of the right knee with degenerative joint disease, the Veteran indicated that he did not want a Board hearing.  However, the Veteran has never withdrawn his request for a hearing regarding the issues of entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected disability, entitlement to service connection for bilateral carpal tunnel syndrome (claimed as pain in both arms), to include as secondary to service-connected disability and entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine L4-5 and L5-S1 with ankylosis of the right sacroiliac joint.  See 38 C.F.R. § 20.704(e).  Thus, extending the benefit to the Veteran, the Board accepts the April 2009 Substantive Appeal as a request for a hearing on all the issues currently on appeal.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


